DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 11 – 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0174084 to Kontomaris in view of WO 02/26913 to Singh et al.
Regarding Claims 1, 3, and 11 - 13.  Kontomaris teaches a composition comprising HFO-1336mzz-Z/Z-HFO-1336mzz (Paragraph 0060).  The composition may further comprise an auxiliary blowing agent such as HFC-365mfc (Paragraph 0065).
Kontomaris teaches the composition contains at least 20 weight percent HFO-1335mzz-Z, and specifically suggests amounts as high as 99 and 99.5 weight percent (Paragraphs 0061 and 061).  When HFO-1335mzz-Z is provided at an amount at the upper end of the range disclosed by suitable by Kontomaris, the additional compound would be present in amount of 1 weight percent of the total weight of the composition.  It has been held that where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPG 90 (CCPA 1976) (MPEP 2144.05) Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to provide HFO-1335mzz-Z in an amount at the upper end of the range disclosed as suitable by Kontomaris.  The additional compound would then be in an amount within the instantly claimed range.  The motivation would have been that a larger proportion of Z-FC-1336mzz/Z-HFO-1336mzz in the composition would desirable, as it is a compound which does not contribute to the destruction of the stratospheric ozone and also has a low global warming potential.
As indicated above, Kontomaris teaches the additional compound may be, for example, HFC-365mfc rather than one of the instantly claimed species.  However, Singh prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.  In light of In re Kerkhoven, combining HFC-365mfc and HCC-40 or CFC-113a would have been obvious given their known and shared intended use as co-heat transfer fluid/co-refrigerants in fluoroolefin compositions.
Regarding Claim 20.  Kontomaris teaches a process for converting heat to mechanical energy comprising heating a working fluid comprising the composition of Claim 1 and thereafter expanding the heated working fluid (Paragraphs 0053 – 0060 and 0065).

Claims 2, 5 – 10, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0174084 to Kontomaris in view of WO 02/26913 to Singh et al., applied to Claim 1 above, and further in view of US 7,862,742 to Minor et al.
Regarding Claims 2, 5 – 10, and 21.  Kontomaris teaches the composition of Claim 1 but does not expressly teach it further comprises on the claimed species of tracer compounds.  However, Minor et al. teaches the concept of including tracer compounds, such as HFC-143a, in fluoroolefin compositions.  The tracer compounds are provided in amounts of about 50 to 1000 ppm (Column 20, Lines 54 – 67; Table 7; Column 25, Lines 11 - 17).  Kontomaris and Minor et al. are analogous art as they are from the same field of endeavor, namely fluoroolefin compositions which are useful in heating and refrigeration applications.  Before the effective filing date of the instantly claimed invention, it would have been obvious to use HFC-143a as the tracer compound in the fluoroolefin composition of Kontomaris.  The motivation would have been that Minor et al. teaches that inclusion of tracer compounds such as HFC-134a allow for the detection of dilation, contamination, and other alteration of the fluoroolefin compositions in which they are included (Column 20, Lines 54 – 67; and Table 7).

Claims 16 - 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0174084 to Kontomaris in view of WO 02/26913 to Singh et al., applied to Claim 1 above, and further in view of US 2013/0255284 to Rached.
Regarding Claims 16 - 19.  Kontomaris teaches the composition of Claim 1 but does not expressly teach it is used in one of the instantly claimed methods.  However, Rached teaches the concept of using an Z-HFO-1336mzz-based composition in (i) a method for producing cooling comprising evaporating the composition in the vicinity of a body to be cooled and thereafter condensing said composition; (ii) a method for producing heating comprising condensing the composition in the vicinity of a body to be heated and thereafter evaporating said composition; (iii) as a blowing agent, i.e. a method of forming a foam comprising adding the composition to a foamable composition and processing the foamable composition under conditions effective to form a foam; and (iv) as an aerosol, i.e. a process in which the composition is provided as a propellant in an aerosol container. (Paragraph 0157; Claims 1 and 11).  Kontomaris and Rached are analogous art as they are from the same field of endeavor, namely Z-HFO-1336mzz-based compositions which are useful in heating and refrigeration applications.  Before the effective filing date of the instantly claimed invention, it would have been obvious to use the composition of Kontomaris is one of the above described methods disclosed by Rached.  The motivation would have been that it has been held that it is obvious to select a known material based on its suitability for its intended use.  See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960); and MPEP 2144.07.  In the instant case, Rached shows that Z-HFO-1336mzz-based compositions useful in Rankine cycle .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 - 3, 5 – 13, and 16 – 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1 - 3, 5 – 13, and 16 – 21 of copending U.S. Application No. 16/936,797 (reference application) in view of US 2014/0174084 to Kontomaris.  Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variations upon each 
Application No. 16/936,797 sets forth a composition comprising the trans (E) isomer of 1,1,1,4,4,4-hexafluoro-2-butene, rather than the cis (Z) isomer as instantly claimed.  However, Kontomaris teaches the interchangeable use of the trans and cis isomers of 1,1,1,4,4,4-hexafluoro-2-butene in refrigerant compositions (Paragraph 0060).  Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to substitute the (Z) isomer of 1,1,1,4,4,4-hexafluoro-2-butene for the (E) isomer originally set forth in the claims of Application No. 17/197,766.  A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. "An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties." In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) (discussed in more detail below) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990) It is the Office’s position that trans (E) and cis (Z) isomers have very closes structural similarities and identical utilities, as evidenced by Kontomaris and the dependent claims of the present and conflicting applications.  Thus, a person of ordinary skill in the art would have been motivated to provide the (Z) isomer in place of the (E) isomer in Application No. 16/936,797 in the expectation that these compounds which are substantially similar in structure would have similar properties.  


Notice of References Cited (PTO-892)
The art made of record and not relied upon is considered pertinent to applicant's disclosure.  The cited reference also pertain to compositions comprising isomers of HFO-1336mzz.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA RIOJA whose telephone number is (571)270-3305.  The examiner can normally be reached on Monday - Friday 10:00 am - 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/MELISSA A RIOJA/            Primary Examiner, Art Unit 1764